DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 7, 10-12, 14-17, 19-24, 36, 39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. (USPG Pub No. 2013/0335830), hereinafter “Tashiro”, in view of Kato et al. (USPG Pub No. 2014/0354857), hereinafter “Kato”.
Regarding claim 3, Tashiro discloses a zoom lens (see Fig. 1) comprising, in order from an object: a first lens group (L1) having positive refractive power (Paragraph 34); a second lens group (L2) having negative refractive power (Paragraph 34); a third lens group (L3) having positive refractive power (Paragraph 34); and a fourth lens group (L4) having negative refractive power (Paragraph 34), wherein the first to the fourth lens groups each move in an optical axis direction upon zooming from a wide angle end state to a telephoto end state (Paragraph 51), at least a part of the fourth lens group (L4) is configured to serve as a focusing lens group to move in the optical axis direction upon focusing (Paragraph 50), the first lens group (L1) consists of two lenses (see Fig. 1), and following conditional expressions are satisfied: 11.0° < ωt < 22.0° (see Fig. 2C, Paragraphs 13, 37), where, and ωt denotes a half angle of view in the telephoto end state (Paragraphs 13, 37), wherein the zoom lens further comprises a fifth lens group (LR) that has positive refractive power and is disposed to an image side of the fourth lens group (L4) (see Fig. 1, Numerical Embodiment 1), wherein the fifth lens group (LR) moves in the optical axis direction upon zooming from the wide angle end state to the telephoto end state (see Fig. 1, Paragraph 51). Tashiro discloses the claimed invention, but does not specify 0.85 < (β4w)/(β4t) < 1.20 where, β4w denotes a magnification of the fourth lens group in the wide angle end state, β4t denotes a magnification of the fourth lens group in the telephoto end state. In the same field of endeavor, Kato discloses 0.85 < (β4w)/(β4t) < 1.20 where, β4w denotes a magnification of the fourth lens group (G4) in the wide angle end state, β4t denotes a magnification of the fourth lens group (G4) in the telephoto end state (Table 25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the zoom lens of Tashiro with 0.85 < (β4w)/(β4t) < 1.20 where, β4w denotes a magnification of the fourth lens group in the wide angle end state, β4t denotes a magnification of the fourth lens group in the telephoto end state of Kato for the purpose of reducing the weight of the focus lens group (Paragraph 10) in order to secure a moving speed without enlarging the size of a drive system and to shorten a focus stroke in order to reduce a movement amount (Paragraph 7). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
	Regarding claim 6, Tashiro and Kato teach the zoom lens as is set forth above, Kato further discloses wherein a following conditional expression is satisfied 0.80 < (β45w)/(β45t) < 1.30 where, β45w denotes a combined magnification of the fourth lens group (G4) and the fifth lens group (G5) in the wide angle end state, and β45t denotes a combined magnification of the fourth lens group (G4) and the fifth lens group (G5) in the telephoto end state (Table 25). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 7, Tashiro and Kato teach the zoom lens as is set forth above for claim 3, Kato further discloses wherein a following conditional expression is satisfied 0.85 < (βFw)/(βFt) < 1.20 where,  βFw denotes a magnification of the focusing lens group in the wide angle end state, and βFt denotes a magnification of the focusing lens group in the telephoto end state (Table 25). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).  
Regarding claim 10, Tashiro further discloses wherein a following conditional expression is satisfied 0.21 < GD2/ft < 0.55 where, GD2 denotes a thickness of the second lens group (L2) on the optical axis, and ft denotes a focal length of the zoom lens in the telephoto end state (Numerical Embodiment 1).
Regarding claim 11, Tashiro further discloses wherein a following conditional expression is satisfied 1.10 < f1/ft <2.30 where, f1 denotes a focal length of the first lens group (L1), and ft denotes a focal length of the zoom lens in the telephoto end state (Numerical Embodiment 1).
Regarding claim 12, Tashiro further discloses wherein a following conditional expression is satisfied 1.90 < TLt/ft < 3.80 where, TLt denotes a total length of the zoom lens in the telephoto end state, and ft denotes a focal length of the zoom lens in the telephoto end state (Numerical Embodiment 1).
Regarding claim 14, Tashiro further discloses wherein a following conditional expression is satisfied 30.0° < ωw < 60.0° where, ωw denotes a half angle of view in the wide angle end state (see Fig. 2A, Paragraphs 13, 37).  
Regarding claim 15, Tashiro further discloses wherein the second lens group (L2) consists of, in order from the object: a lens having negative refractive power, a lens having negative refractive power, and a lens having positive refractive power (Numerical Embodiment 1).
Regarding claim 16, Tashiro further discloses wherein the fourth lens group (L4) consists of a single lens having negative refractive power (see Fig. 1, Numerical Embodiment 1).
Regarding claim 17, Tashiro further discloses wherein the two lenses of the first lens group (L1) are a cemented lens having a meniscus shape having a convex surface facing the object (see Fig. 1).  
Regarding claim 19, Tashiro further discloses wherein a distance between adjacent lens groups in the first to the fifth lens groups (L1-LR) is changed upon zooming from the wide angle end state to the telephoto end state (Paragraph 34).
Regarding claim 20, Tashiro further discloses wherein at least a part of the first to the fifth lens groups (L1-LR) is configured to serve as a vibration-proof lens group (LRb) with a displacement component in a direction orthogonal to the optical axis (see Fig. 1, Paragraph 34).
Regarding claim 21, Tashiro and Kato teach the zoom lens as is set forth above for claim 3, Kato further discloses wherein at least a part of the second to the fourth lens groups is configured to serve as a vibration-proof lens group with a displacement component in a direction orthogonal to the optical axis (Paragraph 255).  
Regarding claim 22, Tashiro and Kato teach the zoom lens as is set forth above for claim 3, Kato further discloses wherein at least a part of the third lens group (G3) is configured to serve as a vibration-proof lens group with a displacement component in a direction orthogonal to the optical axis (Paragraph 255).  
Regarding claim 23, Tashiro and Kato teach the zoom lens as is set forth above for claim 3, Kato further discloses wherein the fourth lens group comprises at least one aspherical surface (Paragraph 257, Table 1).
Regarding claim 24, Tashiro further discloses wherein a range in which focusing is possible is moved toward a short distant side with at least one of the lens groups not serving as the focusing lens group moved, at any focal length between the wide angle end state and the telephoto end state (see Fig. 1, Numerical Embodiment 1).
Regarding claim 36, Tashiro further discloses an optical apparatus comprising the zoom lens according to claim 3 (Paragraph 94).
Regarding claim 39, Tashiro discloses a method for manufacturing a zoom lens (see Fig. 1) including, in order from an object: a first lens group (L1) having positive refractive power (Paragraph 34); a second lens group (L2) having negative refractive power (Paragraph 34); a third lens group (L3) having positive refractive power (Paragraph 34); and a fourth lens group (L4) having negative refractive power (Paragraph 34), the first to the fourth lens groups each moving in an optical axis direction upon zooming from a wide angle end state to a telephoto end state (Paragraph 51), at least a part of the fourth lens group (L4) being configured to serve as a focusing lens group to move in the optical axis direction upon focusing (Paragraph 50), the first lens group (L1) consisting of two lenses (see Fig. 1), the method comprising arranging the lenses within a lens barrel (Paragraph 35) with following conditional expressions satisfied: 11.0° < ωt < 22.0° (see Fig. 2C, Paragraphs 13, 37), where, and ωt denotes a half angle of view in the telephoto end state (Paragraphs 13, 37), wherein the zoom lens further comprises a fifth lens group (LR) that has positive refractive power and is disposed to an image side of the fourth lens group (L4) (see Fig. 1, Numerical Embodiment 1), wherein the fifth lens group (LR) moves in the optical axis direction upon zooming from the wide angle end state to the telephoto end state (see Fig. 1, Paragraph 51). Tashiro discloses the claimed invention, but does not specify 0.85 < (β4w)/(β4t) < 1.20 where, β4w denotes a magnification of the fourth lens group in the wide angle end state, β4t denotes a magnification of the fourth lens group in the telephoto end state. In the same field of endeavor, Kato discloses 0.85 < (β4w)/(β4t) < 1.20 where, β4w denotes a magnification of the fourth lens group (G4) in the wide angle end state, β4t denotes a magnification of the fourth lens group (G4) in the telephoto end state (Table 25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Tashiro with 0.85 < (β4w)/(β4t) < 1.20 where, β4w denotes a magnification of the fourth lens group in the wide angle end state, β4t denotes a magnification of the fourth lens group in the telephoto end state of Kato for the purpose of reducing the weight of the focus lens group (Paragraph 10) in order to secure a moving speed without enlarging the size of a drive system and to shorten a focus stroke in order to reduce a movement amount (Paragraph 7). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 42, Tashiro further discloses wherein the fifth lens group (LR) comprises a bi-convex lens having positive refractive power (see Fig. 1, Numerical Embodiment 1).
Claims 5, 8, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro (USPG Pub No. 2013/0335830) in view of Kato (USPG Pub No. 2014/0354857) as applied to claim 3 above, and further in view of Yamano (USPG Pub No. 2014/0085527).
Regarding claim 5, Tashiro and Kato disclose the claimed invention, but do not specify wherein the fifth lens group consists of a single lens. In the same field of endeavor, Yamano discloses wherein the fifth lens group (GR5) consists of a single lens (see Fig. 12, Paragraph 159). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the zoom lens of Tashiro and Kato with wherein the fifth lens group consists of a single lens of Yamano for the purpose of providing a more compact zoom lens with high image quality (Paragraphs 1, 2).
Regarding claim 8, Tashiro discloses where, fw denotes a focal length of the zoom lens in the wide angle end state, ft denotes a focal length of the zoom lens in the telephoto end state, and FNw denotes the maximum aperture in the wide angle end state (see Fig. 1, Numerical Embodiment 1). Tashiro and Kato disclose the claimed invention, but do not specify wherein a following conditional expression is satisfied 1.000 < (ft/fw)/FNw < 2.350. In the same field of endeavor, Yamano discloses wherein a following conditional expression is satisfied 1.000 < (ft/fw)/FNw < 2.350 (Table 27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the zoom lens of Tashiro and Kato with wherein a following conditional expression is satisfied 1.000 < (ft/fw)/FNw < 2.350 of Yamano for the purpose of providing a more compact zoom lens with high image quality (Paragraphs 1, 2). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 9, Tashiro and Kato disclose the claimed invention, but do not specify wherein a following conditional expression is satisfied 1.35 < FNw < 2.65 where, FNw denotes the maximum aperture in the wide angle end state. In the same field of endeavor, Yamano discloses wherein a following conditional expression is satisfied 1.35 < FNw < 2.65 where, FNw denotes the maximum aperture in the wide angle end state (Table 27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the zoom lens of Tashiro and Kato with wherein a following conditional expression is satisfied 1.35 < FNw < 2.65 where, FNw denotes the maximum aperture in the wide angle end state of Yamano for the purpose of providing a more compact zoom lens with high image quality (Paragraphs 1, 2). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 18, Tashiro and Kato disclose the claimed invention, but do not specify wherein the third lens group comprises, in order from the object: a positive lens component, a negative lens component, and a positive lens component, each of the lens components being a single lens or a cemented lens.  In the same field of endeavor, Yamano discloses wherein the third lens group (GR3) comprises, in order from the object: a positive lens component, a negative lens component, and a positive lens component, each of the lens components being a single lens or a cemented lens (see Fig. 12, Paragraph 157). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the zoom lens of Tashiro and Kato with wherein the third lens group comprises, in order from the object: a positive lens component, a negative lens component, and a positive lens component, each of the lens components being a single lens or a cemented lens of Yamano for the purpose of providing a more compact zoom lens with high image quality (Paragraphs 1, 2).
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Tashiro (USPG Pub No. 2013/0335830) in view of Kato (USPG Pub No. 2014/0354857) as applied to claim 3 above, and further in view of Ori et al. (USPG Pub No. 2015/0177500), hereinafter “Ori”.
Regarding claim 41, Tashiro and Kato disclose the claimed invention, but do not specify wherein the third lens group comprises two lenses both having negative refractive power. In the same field of endeavor, Ori discloses wherein the third lens group (G3) comprises two lenses both having negative refractive power (see Fig. 1, Paragraphs 64, 68). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the zoom lens of Tashiro and Kato with wherein the third lens group comprises two lenses both having negative refractive power of Ori for the purpose of controlling aberrations (Paragraphs 66, 69).
Prior Art Citations
Mogi (USPG Pub No. 2015/0219883), Mimura et al. (USPG Pub No. 2014/0125827) and Hagiwara et al. (USPG Pub No. 2013/0120853) are each being cited herein to show a zoom lens that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Response to Arguments
Applicant’s arguments with respect to claims 3, 5-12, 14-24, 36, 39, 41 and 42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            2/27/2021